Opinion of the Court by
Judge Turner
Affirming.
This is an action instituted by the appellee against appellant for a balance claimed to be due on an account current between them growing principally out of a partnership or joint venture in logging. The defendant answered, and by way of counterclaim and set-off asserted certain claims against the plaintiff. By agreement between the parties the action was transferred to the equity docket, and A. G-. Patterson, a prominent lawyer of the Bell County bar, was selected as special commissioner and the cause was referred to him for an adjustment of the accounts between the parties. The transactions in dispute cover a period of some five or six years and there are numerous contested items on each side. The special commissioner, after taking the evidence, prepared with great care and skill an unusually intelligent and comprehensive report; he even went so far as to give in his report a statement of the evidence on each contested item. To this report each party excepted, and the lower court overruled all the exceptions and approved the report in full. It would be unprofitable for us to enter into a discussion of the various items and the evidence relied upon to sustain or reject them; it is sufficient to say that there is a sharp conflict of evidence as to a number of the items, but these matters have been carefully considered and passed upon both by the special commissioner and the lower court, and we are unable to say from the record that there is such a preponderance as to any one of the items as to justify us in differing from them on the facts. Those gentlemen were on the ground and not only familiar *234with the evidence in the record, hut with the persons who gave it, and as there is nothing presented to ns here for review except a question of fact, the judgment is affirmed.